Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

     			        Claims Allowed
	Claims 1-7 are allowed.

  Reasons For Allowance
	The following is an Examiner's Statement of Reasons for Allowance: 
The prior art fails to teach a combination of all the claimed features as present in independent claim 1, which include wherein the image processing portion uses a first front image of the subject eye captured in a first depth region to correct a second front image of the subject eye captured in a second depth region which is different from the first depth region, and the first front image and the second front image are constructed based on the ophthalmological image data.
The prior art fails to teach a combination of all the claimed features as present in independent claim 7, which include obtaining ophthalmological image data, which is captured by an imaging unit, of a subject eye; and using a first front image of the subject eye captured in a first depth region to correct a second front image of the subject eye captured in a second depth region which is different from the first depth region, and the first front image and the second front image are constructed based on the ophthalmological image data.
accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG XUAN DANG whose telephone number is (571)272-2326.  The examiner can normally be reached on Monday to Friday from 8:30 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thomas Pham, can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

4/21				   		         /Hung X Dang/
					      Primary Examiner Art Unit 2872